In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-1715V
                                         (Unpublished)

    ************************* *
                                *
    LAUREN ARGIRI,              *
                                *                          Special Master Katherine E. Oler
                                *
                    Petitioner, *
                                *                          Filed: October 11, 2022
    v.                          *
                                *
                                *
    SECRETARY OF HEALTH AND     *                          Petitioner’s Motion for a Decision;
    HUMAN SERVICES,             *                          Dismissal of Petition; Vaccine Act.
                                *
                                *
                    Respondent. *
                                *
    ************************* *

                               DECISION DISMISSING PETITION1

     I.     Procedural History

        On November 3, 2017, Elizabeth and Samuel Argiri (former Petitioners), parents and
natural guardians of Lauren Argiri (“Petitioner”), filed a petition for compensation under the
National Vaccine Injury Compensation Program,2 alleging that Petitioner suffered occipital
neuralgia, manifesting as chronic, severe and long-lasting headaches and other injuries as a result
of the human papillomavirus (“HPV”) vaccines she received on November 4, 2014 and January
23, 2015. Pet. at 1.



1
 Although this Decision has been formally designated “not to be published,” it will nevertheless be posted
on the Court of Federal Claims’ website in accordance with the E-Government Act of 2002, 44 U.S.C. §
3501 (2012). This means the Decision will be available to anyone with access to the internet. As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the Decision’s inclusion of
certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen
days within which to request redaction “of any information furnished by that party: (1) that is a trade secret
or commercial or financial in substance and is privileged or confidential; or (2) that includes medical files
or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.”
Vaccine Rule 18(b). Otherwise, the Decision in its present form will be available. Id.
2
  The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine
Act” or “the Act”). Individual section references hereafter will be to § 300aa of the Act (but will omit that
statutory prefix).
       Petitioner filed a statement of completion on June 11, 2018, and December 17, 2021. ECF
Nos. 24, 87. On September 27, 2018, Respondent filed a Rule 4(c) Report stating compensation
was not appropriate and this case should be dismissed. Resp’t’s Rep. at 1, 12, ECF No. 27.

        On January 28, 2020, Petitioners filed an expert report from Dr. Jesper Mehlsen. Ex. 30.
On June 1, 2020, Respondent filed expert reports from Drs. Dara Jamieson, Andrew MacGinnitie,
and Randy Longman. Exs. A, C, E. On February 10, 2021, Petitioners filed a supplemental expert
report from Dr. Mehlsen. Ex. 44.

        On April 12, 2021, Respondent filed a status report requesting a number of records be filed
by Petitioners, including their social media posts, updated treatment records, and missing medical
records. ECF No. 60. These records were filed over the next few months. Exs. 85-121.

        On April 8, 2022, Respondent filed additional expert reports from Drs. Dara Jamieson,
Andrew MacGinnitie, and Randy Longman. Exs. G, H, I. On June 10, 2022, Petitioners filed a
status report indicating they would like to file a supplemental expert report.

       On September 26, 2022, Petitioners filed a status report stating L.A. was now 18-years old
and wished to dismiss her case and file a civil action. ECF No. 99. On the same day, a motion to
amend case caption was filed. ECF No. 100. I granted the motion to amend case caption the next
day. ECF No. 101.

        On October 11, 2022, Petitioner filed the instant motion to dismiss her claim. ECF No.
102. In the motion, Petitioner states that she

          has determined that under her circumstances it would not be in her interest to
          proceed with the prosecution of the Petition. Petitioner wishes to exercise her
          election under the Vaccine Act so that she may bring a civil action against the
          vaccine manufacturer. Petitioner’s wish to exercise her election under the Vaccine
          Act to pursue a civil action against the vaccine manufacturer should not be viewed
          as suggesting that Petitioner does not believe the merits of her claim or that her
          injuries are not cause by the HPV vaccination…. Petitioner has reviewed decisions
          and entitlement rulings in [the] Vaccine Program that present issues similar to the
          issues in her claim. Her review of the case law and an investigation of the facts and
          circumstances of her case have demonstrated to Petitioner that she will be unable
          to prove that she is entitled to compensation in the Vaccine Program. In these
          circumstances, to proceed further would be unreasonable and would waste the
          resources of the Court, the Respondent, and the Vaccine Program.

Id. at 1-2.

    II.       Conclusion

       To receive compensation under the Vaccine Program, a petitioner must prove either (1)
that she suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table –
corresponding to one of her vaccinations, or (2) that she suffered an injury that was actually caused


                                                   2
by a vaccine. See Sections 13(a)(1)(A) and 11(c)(1). Moreover, under the Vaccine Act, a petitioner
may not receive a Vaccine Program award based solely on her claims alone. Rather, the petition
must be supported by either medical records or by the opinion of a competent medical expert.
Section 13(a)(1). In this case, however, there is insufficient evidence in the record for Petitioner
to meet her burden of proof. Petitioner’s claim therefore cannot succeed and, in accordance with
her motion, must be dismissed. Section 11(c)(1)(A).

        As such, IT IS ORDERED THAT,

       Petitioner’s motion for a decision dismissing her petition is GRANTED and the petition is
hereby DISMISSED. The Clerk shall enter judgment accordingly.3

        IT IS SO ORDERED.
                                                                 s/ Katherine E. Oler
                                                                 Katherine E. Oler
                                                                 Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly
or separately) a notice renouncing their right to seek review.

                                                    3